PCIJ_B_16_GrecoTurkishAgreement_LNC_NA_1928-08-28_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SÉRIE B — N° 16
Le 28 août 1928

RECUEIL DES AVIS CONSULTATIES

 

INTERPRETATION
DE L'ACCORD GRECO-TURC

DU ize DÉCEMBRE 1926
(PROTOCOLE FINAL, ARTICLE IV)

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

 

SERIES B.—No. 16
August 28th, 1928

COLLECTION OF ADVISORY OPINIONS

INTERPRETATION
OF THE GRECO-TURKISH AGREEMENT |

OF DECEMBER Ist, 1926.
(FINAL PROTOCOL, ARTICLE IV)

LEYDE
SOCIETE D’EDITIONS
A. W. SIJTHOFF
1928

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1928

 
PERMANENT COURT OF INTERNATIONAL JUSTICE

FOURTEENTH SESSION (ORDINARY)

Present :

MM. ANZILOTTI, President,
HUBER, Former President,
Lord FINLay,
MM. LODER,
NYHOLM,
DE BUSTAMANTE, > Judges,
ALTAMIRA, ;
ODA, .
PEssôa,
BEICHMANN, Deputy-Judge.

ADVISORY OPINION No. 16.

INTERPRETATION OF THE. .GRECO-.TURKISH AGREEMENT
OF DECEMBER rst, 1926

(FINAL PROTOCOL, ARTICLE IV).

On February 4th, 1928, the President of the Mixed Commis-
sion for the Exchange of Greek and Turkish Populations sent
.to the Secretary-General of the League of Nations a letter to
the following effect t:

“Jn letters dated February 17th, 1927, the Presidents of the
Turkish and Greek delegations communicated to the Mixed
Commission the text of an agreement concluded on Decem-
ber ist, 1926, between Turkey and Greece for the purpose, as
expressed in the Preamble, of ‘facilitating the application of
‘certain provisions of the Treaty of Peace of Lausanne and of
‘Declaration IX annexed thereto’.

 

 

1 Translation by the Secretariat of the League of Nations.

1928.
August 28th,
File F. c. XVHI.

Docket XIV: 2.
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 5

Under Article 14 of this Agreement, the application of these
provisions was entrusted to the Mixed Commission, which, by
a decision reached on March roth, 1927, accepted this duty.

To the Athens Agreement there is annexed a ‘Final Proto-
col’ bearing the same date, and containing the following clause:

Article IV.—‘Any questions of principle of importance
which may arise in the Mixed Commission in connection
with the new duties entrusted to it by the Agreement
signed this day and which, when that Agreement was
concluded, it was not already discharging in virtue of
previous instruments defining its powers, shall be submitted
to the President of the Greco-Turkish Arbitral Tribunal
sitting at Constantinople for arbitration. The arbitrator’s
awards shall be binding.’

As this clause has given rise to differences of interpretation
regarding the conditions for appeals to the arbitrator, the
Mixed Commission accepted the suggestions put forward in the
report submitted by Viscount Ishii to the Council of the Lea-
gue of Nations and adopted by the latter on October 31st, 1924,
and decided, at its meetings on December 22nd, 1927, and
January 26th, 1928, to apply to. the Permanent Court of
International Justice at The Hague, through the agency of the
League of Nations, for an advisory opinion as to the inter-
pretation of the article in question so far as it concerns the
conditions for appeals to the arbitrator.

I have the honour to inform you of the foregoing, and
should be greatly obliged if you would place this dispute
before the Court by whatever procedure you think proper.

I am sending at the same time the minutes of the meeting
of March igth, 1927, containing the text of the Agreement
and its annexes, together with copies of the minutes of the
meetings at which the question was debated and the various
opinions expressed. The Mixed Commission will have pleasure
in furnishing the Court with any information it may ,require.”

On June 5th, 1928, the Council of the League of Nations
adopted the following Resolution :

“Referring to the letter addressed to the Secretary-
General of the League of Nations on February 4th, 1928,
by the President of the Mixed Commission for the Ex-
change of Greek and Turkish Populations,

The Council of the League of Nations requests the
- Permanent Court of International Justice to give an
advisory opinion upon the question raised in the said
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 6

letter as to the interpretation of Article IV of the Final
Protocol of the Greco-Turkish Agreement of December rst,
1926, in regard to the conditions of reference to the
arbitrator contemplated .by that article.

The article is as follows:

‘Les questions de principe présentant quelque
importance et qui pourraient surgir au sein de la
Commission mixte à l’occasion des attributions nou-
velles que lui confère l’Accord signé ce jour et qu’elle
n'avait pas à la conclusion de ce dernier sur la - base
.des actes antérieurs fixant sa compétence, seront
soumises à l'arbitrage du président du Tribunal
arbitral gréco-turc, siégeant à (Constantinople. Les
sentences de l'arbitre seront obligatoires.’

The Council invites the Hellenic and Turkish Govern-
ments and the Mixed Commission to be at the disposal
of the Court for the purpose of furnishing it with any
necessary documents and explanations.

- The Secretary-General is authorized to submit the
present request to the Court, together with all the
relevant documents, to explain to the Court the action
taken by the Council in the matter, to give any assist-
ance required in the examination of the case, and, if
desirable, to take measures to be represented before the
Court.” |

In pursuance of this Resolution, the Secretary-General of the
League of Nations, on June 7th, 1928, submitted to the Court
a Request for an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of June 5th, 1928,
and in virtue of the authorization given by the Council,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give an
advisory opinion to the Council on the question which
is referred to the Court by the Resolution of June 5th,
1928.

"The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examina-
tion of this matter, and will, if necessary, arrange to be
represented before the Court.”

In conformity with Article 73, paragraph 1, of the Rules of
Court, the Request was communicated to Members of the
League of Nations and to States entitled to appear before the
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 7

Court. The Registrar further sent to the Governments of the
Greek and- Turkish Republics, which were regarded by the
Court as likely—in accordance with the terms of Article 73,
paragraph 2, of the Rules—to be able to furnish information
on the question upon which the Court’s opinion was asked, a
special and direct communication informing them that the
Court was prepared to receive from them written statements
and, if necessary, to hear oral statements made on their behalf
at a public hearing to be held for the purpose. Lastly, the
Registrar requested: the Secretary-General of the League of
Nations to give notice to the Mixed Commission for the
Exchange of Greek and Turkish Populations of the Request for
an advisory opinion filed with the Court. The Mixed Com-
mission was also to be informed of the fact that the Govern-
ments of the Greek and Turkish Republics had been notified
that the Court was prepared to receive from them written
statements in regard to this Request.

By means of an Order made on June 12th, 1928, the Pre-
sident of the Court fixed July roth, 1928, as the date by which
the written statements of the Greek and Turkish Governments
were to be filed with the Registry of the Court. On that
date, the two Governments had in fact deposited their written
statements with the Registry.

The Mixed Commission for the Exchange of Greek and
Turkish Populations informed the Registrar that it would be
represented before the Court by its President, if the Court
saw fit to hear its views; the Court, however, did not consider
it necessary to summon the Commission’s representative.

The Court, in the course of public sittings held on August
6th and 7th, 1928, heard oral arguments by M. D. Drossos,
Head of Department at the Greek Ministry for Foreign Affairs,
on behalf of the Government of the Greek Republic, and by
Djémal Husni Bey, President of the Turkish delegation to the
Mixed Commission for the Exchange of Greek and Turkish
Populations, on behalf of the Government of the Turkish Republic.

On this occasion the Court sat as normally composed. The
Court, in view of the fact that neither of the interested Gov-
ernments had a judge of its nationality upon the bench and
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 8

that the question constituted an existing dispute between two
States, under the terms of Article 71 of the Rules, had in fact
informed the Parties to this dispute, that is tosay, the Govern-
ments of Angora and Athens, of their right, under Article 31
of the Statute, each to appoint a judge of their nationality to
sit in the case; the two Governments, however, informed the
Court that they waived this right.

In addition to the statements of the said Governments, the
Court has had before it documents communicated by the
Secretary-General of the League of Nations (see list of docu-
ments in the annex).

The Court considers that it should in the first place outline
the circumstances in which the Council was led to submit to.
it the Request for an advisory opinion in question.

In accordance with the provisions of the Treaty of Peace of
Lausanne of July 24th, 1923, a mixed arbitral tribunal was
constituted between Greece and Turkey sitting at Constan-
tinople. The powers of this tribunal are defined more partic-
ularly in Article 65, and also in Articles 66, 70, 75, 77, 78, 81
and 89 of the Treaty of Lausanne. They include amongst other
things power to deal with all disputes relating to the identity
or the restitution of property, rights and interests which,
under the terms of the Treaty, are to be restored to those
concerned, as also with claims designed to obtain an addition
to the proceeds of liquidation in cases where the property,
rights and interests.in question have been liquidated.

Furthermore, the Convention for the Exchange of Greek
and Turkish Populations, signed at Lausanne on January 30th,
1923, established the Mixed Commission for the Exchange of
Greek and Turkish Populations, of which the duties and
powers should at this point be described.

According to Article 12 of this Convention, the Mixed
Commission’s duties were to be to supervise and facilitate the
OPINION No. IO.

 

GRECO-TURKISH AGREEMENT (19206) 9

emigration provided for in the Convention and to carry out
the liquidation of certain categories of movable and immovable
property. Paragraphs 3 to 5 of Article 12 define as follows
the powers vested in the Commission from the outset :

“In a general way the Mixed Commission shall have
full power to take the measures necessitated by the
execution of the present Convention and to decide all
questions to which this Convention may give rise.

The decisions of the Mixed Commission shall be taken
by a majority.

All disputes relating to property, rights and interests
which are to be liquidated shall be settled definitely by
the Commission.”

Under the Declaration (No. IX) relating to Moslem prop-
erties in Greece, signed at Lausanne on July 24th, 1923,
the Mixed Commission subsequently received certain further
powers.

Finally, the Greek Republic and the Turkish Republic
concluded at Athens on December ist, 1926, an Agreement the
object of which, as defined ir the Preamble, is to settle
difficulties which had arisen in regard to the application of
certain clauses of the Peace Treaty of Lausanne of July 24th,
1923, and of the Declaration (No. IX) relating to Moslem
properties in Greece, which was annexed to that Peace Treaty.
The Agreement provided for the bestowal of further new
powers upon the Mixed Commission for the Exchange of Greek
and Turkish Populations. These powers are defined more
especially in Articles 6, 7, 12 and 13 of the Agreement of
Athens; Article 14 of the Agreement lays down in a general
way in paragraph 1 that:

“La Commission mixte d’échange des populations grec-

ques et turques sera chargée de l’application du présent
Accord.”

[Translation by the Registry.]
“The Mixed Commission for the Exchange of Greek
and Turkish Populations shall be entrusted with the
application ef the present Agreement.”

The provisions of this Agreement were supplemented by a
Final Protocol which was signed at Athens the same day
OPINION No. I16.—GRECO-TURKISH AGREEMENT (1926) Io

and which forms an integral part of the Agreement itself.
Article IV of the Final Protocol, which article expressly refers
to the new powers of the Mixed Commission, is reproduced
in the Resolution of the Council of the League of Nations
set out above. | .

The Agreement of Athens and the Final Protocol were
ratified and came into force on March 6th, 1927.

By a decision taken at'its meeting of March 27th, 1927, the
Mixed Commission accepted the new mission entrusted to it,
under the terms both of the Agreement of Athens itself and
of the Final Protocol annexed thereto.

%
* #

The differences of interpretation regarding the conditions of
reference (‘‘conditions for appeals”) to the arbitrator provided
for in Article IV of the Final Protocol, mentioned in the
letter of February 4th, 1928 (reproduced above), from the
President of the Mixed Commission to the Secretary-General
of the League of Nations, became apparent more especially
at the full meeting held by the Commission on September
15th, 1927. The Greek and Turkish members of the Mixed
Commission having taken up different standpoints in regard
to the wording of the communications in which the Commis-
sion was to state the names of persons allowed to benefit by
the Agreement of Athens, the Greek members had, at a previous.
meeting, on June 27th, 1927, suggested that the dispute should
be settled by arbitration.

The President of the Mixed Commission asked the Commis-
sion first of all to decide whether, under the Final Protocol
annexed to the Agreement of Athens, the dispute which had
arisen constituted a question of principle of some importance
arising in connection with the new duties of the Commission ;
whereupon the Greek members expressed the opinion that
the two States which had signed the Agreement and Protocol
were alone entitled to appeal to the arbitrator, to whom, in
the case in. point,. the Greek Government had, moreover,
already referred the matter; on the other hand, the Turkish
members held that reference to the arbitrator without a.
decision of the Mixed Commission would be contrary to the
OPINION No. I16.—GRECO-TURKISH AGREEMENT (1926) II

agreements in force. The question of the conditions governing
the reference to arbitration provided for by Article IV of the
Final Protocol subsequently formed the subject of further
discussion at meetings held by the Commission on Deceniber
12th, 20th and 22nd, 1927. At the last of these meetings,
the Mixed Commission decided by a majority to ask the
Council of the League of Nations to request the Permanent
Court of International Justice for an advisory opinion. .

The terms of the’ questions to be submitted, through the
Council of the League of Nations, to the Court for advisory
opinion were considered more particularly at the meeting
held on December 22nd, 1927. On that occasion the Commis-
sion had before it, in the first place, a draft questionnaire
prepared by one of the neutral members of the Commission—
which was taken as the basis of subsequent discussions—and
in the second place a draft questionnaire submitted on behalf
of the Turkish members.

The Greek members, for their part, submitted some modifi-
cations of the questionnaire which was taken as a basis of
discussion, though at the same time they observed that they
would prefer to leave the Court free to deal with the problem
as it thought best, and accordingly to submit the dispute to
it in the simplest terms.

The President of the Mixed Commission stated, in regard
to this proposal by the Greek members, that he saw no
objection to simplifying the questionnaire, and he submitted
to the Commission a formula, the adoption of which, in a
slightly amended form, was proposed by the Greek members.

When making this proposal, they said that “the chief
question which arose was whether each of the States which
had signed the Agreement of Athens was entitled to exercise
the right of recourse provided for by that Agreement unilat-
erally and without any previous decision having been taken
by the Mixed Commission, or whether, on the contrary, it
rested with the Mixed Commission first of all to satisfy itself
whether the conditions for such a recourse, as laid down in
Article IV of the Final Protocol, were or were not fulfilled’.

In the course of the discussion, the Turkish members of
the Commission pointed out on their side that “the chief
question which arose was whether the right of recourse to the

2
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 12

arbitrator should be subordinated to a decision of the Mixed
Commission, or whether the right of recourse to the arbitrator .
belonged to each of the two delegations, Turkish and Greek
(i.e. to the members of the Mixed Commission) independently
of any previous decision by the Mixed Commission”.

The subsequent proceedings in the Commission showed that
there was a tendency to draw up the question for submission
to the Court in general terms and in a simplified form.

The Commission in fact thought that the minutes of its
meetings at which the question had been argued would
sufficiently indicate the doubts which had arisen within it
regarding the application of Article IV of the Final Protocol.
And the Commission finally decided accordingly.

The Mixed Commission having decided by a majority to
ask the Council of the League of Nations to request the Perm-
anent Court of International Justice for an advisory opinion,
the terms of the request to be addressed with this object to
the Secretary-General of the League of Nations were drawn
up on February ist, 1928.

Upon receiving the request of the Mixed Commission,
the Council decided at its meeting on March 5th, 1928, to
approach, before including the question upon its agenda, the
Governments of the Greek and Turkish Republics in order to
ascertain whether they were prepared to give their consent to
the submission of the question raised by the Mixed Commis-
sion to the Court for an advisory opinion.

In reply, the Greek Government, in a letter dated March 8th,
1928, stated that it consented to the proposed procedure ;
a similar reply was given by a letter dated May 5th, 1928, on
behalf of the Government of the Turkish Republic.

The Council’s Resolution of June 5th, 1928, asking the Court
to give an advisory opinion on the question raised in the let-
ter of the President of the Mixed Commission of February 4th,
1928, was adopted im the presence of the representatives of the
two Governments. .
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 13

*
* *

The representatives of the two Governments regarded as likely
to be able to furnish information on the question contemplated
by the Resolution of the Council of the League of Nations,
have expounded the submissions of their Governments in the
course of their ‘written and oral statements. The Court con-
siders it well to recall the tenor of these submissions.

In its written Memorial, the Turkish Government submitted
that :

“the right to resort to proceedings before the President of
the Greco-Turkish Mixed Arbitral Tribunal provided for in
Article IV of the Final Protocol of the said Agreement :

(1) may be exercised by the Mixed Commission as such,
that is to say that it has power to refer a question to the
single arbitrator, whilst leaving the conduct of the proceedings
to the interested Parties ;

{2) may not be exercised separately or jointly by the two
States signatories of the Agreement except after a vote by the
Mixed Commission establishing that the conditions laid down
by Article IV of the Final Protocol are fulfilled and declaring
itself incompetent to deal with the question which has arisen
within it, this decision finally settling the question of juris-
diction as between the two arbitral bodies and being
binding upon the President of the Greco-Turkish Arbitral
Tribunal.”

These submissions were confirmed in the oral statement of
the representative of the Turkish Government before the Court.

On the other hand, the submissions of the representative
of the Greek Government are, in his oral statement, sum-
marized as follows:

(x) that the Mixed Commission, as such, has no right to
refer a matter to the arbitrator, since the two contracting
Partiés have given it no such right under Article IV of the
Final Protocol of the Agreement of Athens which is purposely
silent on the subject. At the utmost, the Commission might,
perhaps, appear ;

(2) that neither has the Mixed Commission the right to
settle by a preliminary decision the question, should it arise,
of the jurisdiction or lack of jurisdiction of the arbitrator in
each particular case—a question which must be exclusively
OPINION NO. 16:—GRECO-TURKISH AGREEMENT (1926) 14

reserved to the arbitrator himself, according to the basic
principles of public international law ;

(3) that the two Parties have the right jointly to have
recourse to the arbitrator without such recourse being made
subject to a previous decision of the Mixed Commission to
the effect that the conditions laid down by Article IV of the
Final Protocol are fulfilled. If the two Parties do not succeed
in agreeing jointly to refer a matter to the arbitrator, either |
of them may do so unilaterally.

II.

Article 72, paragraph 2, of the Rules of Court, lays down
that “the request shall contain an exact statement of the
question upon which an opinion is required”. But the Request
transmitted to the Court in pursuance of the Resolution of
the Council of the League of Nations of June 5th, 1928,
simply refers to the letter addressed by the President of the
Mixed Commission for the Exchange of Greek and Turkish
Populations on February 4th, 1928, to the Secretary-General
of the League of Nations, with a view to obtaining an
advisory opinion from the Permanent Court of International
Justice upon the interpretation of Article IV of the Final
Protocol of the Greco-Turkish Agreement of December ist,
1926, concerning “‘the conditions for appeals to the arbitrator’’
contemplated in this article. The Court, however, considers
that, as the letter referred to does not exactly state the
question upon which its opinion is sought, it is essential that
it should determine what this question is and formulate an
exact statement of it, in order more particularly to avoid
dealing with points of law upon which it was not the inten-
tion of the Council or the Commission to obtain its opinion.
In the present case it is possible for the Court to do this,
owing to the relatively simple nature of the case; this,
however, may not always be so.

In ascertaining the form in which the question which the
Mixed Commission intended to put to the Court may best
be expressed, the Court observes in the first place that it
must regard the word ‘'vecours’” (appeals) contained in the
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 15

NS

expression ‘conditions du recours à l'arbitre” (conditions for
appeals to the arbitrator) as simply meaning “reference” or
“submission’’. For since the arbitrator is not in the position
of a superior court placed above the Mixed Commission, there
can be no question of an appeal (recours) in the strict sense
of the word. .

In the second place, the Court must observe that the
conditions for this reference or submission are clearly defined
by the actual terms of Article IV of the Final Protocol,
so that in regard to this point no difference of opinion can
be presumed to exist. According to this article, in order
that a question may be submitted for arbitration to the
President of the Greco-Turkish Mixed Arbitral Tribunal, it
is necessary (1) that it should have arisen within the Mixed
Commission ; (2) that it should have arisen in connection with
the new duties which were entrusted by the Agreement of Athens
to that Commission and which the latter, when that Agreement
was concluded, was not already discharging in virtue of
previous instruments defining its powers; (3) that it should
be a question of principle, and (4) that it should be of
importance. There is no doubt that only when these four
conditions are fulfilled can a matter be referred to the Pre-
sident of the Greco-Turkish Mixed Arbitral Tribunal.

After having carefully examined the documents attached
to the Request for an opinion, and the written and oral
statements submitted to it on behalf of the Greek and Turkish
Governments, the Court has arrived at the conclusion that
the differences of opinion which have resulted’ in the request
for an opinion relate not to the question what are the condi-
tions to which the submission of a question to the arbitrator
is subject, but to the question for whom it is to decide
whether these conditions are fulfilled and by whom a question
may be referred to him.

In view of this conclusion, and following the precedent
afforded by its Advisory Opinion No. 3 regarding one aspect of
the competence of the International Labour Organization in
which the Court had to alter the terms of the question put in
order to be able to reply thereto, the Court considers that
it may express the points on which, in substance, its opinion
is now required, as follows:
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 16

(x) Is it for the Mixed Commission for the Exchange
of Greek and Turkish Populations to decide whether the
conditions laid. down by Article IV of the Final Protocol
annexed to the Agreement concluded at Athens on December Ist,
1926, between the Greek and Turkish Governments, for
the submission of the questions contemplated by that article
- to the arbitration of the President of the Greco-Turkish
Mixed Arbitral Tribunal at Constantinople, are or are not
fulfilled ? or is it for the arbitrator contemplated by that
article to decide this?

(2) The conditions laid down by the said Article IV having
been fulfilled, to whom does the right of referring a question
to the arbitrator contemplated by the article belong ?

By expressing in this form the question contemplated by
the letter addressed on February 4th, 1928, by the President
of the Mixed Commission to the Secretary-General of the
League of Nations, the Court is in a position to reply to the
request for an opinion submitted to it, always keeping within
the scope of the question thus formulated. It follows that,
in so far as the points in dispute between the interested
Governments fall outside the scope of the question as set out
above, the Court cannot deal with them.

In order to reply to the question as above formulated, it
will be well first of all to examine the general structure of
the Mixed Commission, a body created more particularly in
order to ensure the carrying out of the Convention for the
Exchange of Greek and Turkish Populations concluded at
Lausanne on January 30th, 1923, between Greece and Turkey.

Under Article 11 of this Convention, the Mixed Commis-
sion consists of four members appointed by each of the two
contracting. States and of three members chosen by the
Council of the League of Nations from among nationals of
Powers which did not take part in the war of 1014-1918. In
this connection the Court considers that it shonld be noted
that the members of the Commission, including those appointed
by the contracting States, take part in the work of the
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 17

Commission in an individual capacity: there are eleven votes
to be reckoned with in the Mixed Commission. In the extracts
from the minutes of full meetings of the Commission concern-
ing recourse to arbitration, which have been submitted to
the Court in the course of the proceedings, the expressions
“Greek delegation” and “Turkish delegation” are to be found on
every page; and sometimes there are to be found expressions
such as “on behalf of the delegation” and “the delegation
acting on behalf of its Government”. All these expressions
proceed from a conception of the legal status of the members of
the Mixed Commission which finds no support in Article 11 of
the Convention concerning the exchange of populations, the
article which defines the organization of the Commission.
Failing such support, and having regard to Article 12, para-
graph 4, of the said Convention, according to which ‘“‘the
decisions of the Mixed Commission shall be taken by a majority’,
it would seem that all members, neutral members and Greek
and Turkish members alike, are independent and must vote
individually within the Commission. In the minutes are also to
be found traces of a conception closely harmonizing with this
interpretation of the terms of the article. For instance, it is
found that in a particular question, two Turkish members have
voted on opposite sides. However that may be, it was necessary
to elucidate this point at the outset, since it has perhaps in
some measure helped to give rise to the question now submitted
to the Court.

Turning now to the duties of the Mixed Commission which
are of especial importance for the solution of the question,
the Court makes the following observations :

1° Article 12 of the Convention, an article already quoted
above, lays down the general rule governing the duties
of the Commission: these comprise mainly the supervision
and facilitation of the emigration and the carrying out of
the liquidation of the movable and immovable property con-
templated by Articles g and 10 (paragraph 1). It follows
that the main functions of the Mixed Commission are essen-
tially administrative. In addition however to these functions,
the Commission has, first, power to settle the details of the
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 18

rules to be followéd in regard to emigration and liquidation
(paragraph 2) and, secondly, power finally to settle all disputes
relating to property, rights and interests to be liquidated
(paragraph 5); similarly, it has in a general way full power
to take the measures necessitated by the execution of the
Convention and to decide all questions to which it may give
rise (paragraph 3).

The first part of these subsidiary duties, namely, the
general measures which the Mixed Commission is authorized
to order, is in the nature of a regulating or legislative
function in the “material’’ sense of the word ; whereas the second
part of these duties undoubtedly constitutes a jurisdictional
or judicial function. |

All the duties indicated above are entrusted to the Mixed
Commission as the sole authority for dealing with the
exchange of populations, and special stress.should be laid on
the fact that these duties have been entrusted to it with
the object amongst others of facilitating this exchange. It
follows that any interpretation or measure capable of impeding
the work of the Commission in this domain must be regarded
as contrary to the spirit of the clauses providing for the
creation of this body. The Court has already adopted this
standpoint in its Advisory Opinion No. 10.

2° The declaration relating to Moslem properties in Greece
signed on July 24th, 1923, by the Greek delegates at the
Lausanne Conference (Declaration No. IX) also confers on
the Mixed Commission power to decide certain claims in
regard to the property rights of Moslem persons who are
not covered by the provisions of the Convention concerning
the exchange of populations signed at Lausanne on January
30th, 1923, and who had left Greece before October 18th,
1912, or had always resided outside Greece. The claims in
question were to be examined at once by the Commission
and settled within one year’s time at the most from the
coming into force of the said Treaty. The main importance of
this Declaration of July 24th, 1923, from the point of view
of the duties of the Commission with which this opinion
deals, is that it indicates how anxious the two Govern-
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 19

ments concerned were to facilitate the settlement of matters
and to accelerate the work of the Commission.

3° The Agreement of Athens of December ist, 1926, con-
cluded to regulate the disposal of certain categories of immov-
able property, entrusted to the Mixed Commission new
duties in this respect: for it conferred on the Commission
certain jurisdictional powers (Article 6, paragraph 3; Article 12,
paragraph 3; Article 13, paragraphs 1 and 3), as well as
general powers in regard to the application of the Agreement
(Article 14, paragraph 1). The questions contemplated by
‘Article IV of the Final Protocol annexed to the Agreement
relate to these new duties of the Commission. In regard to this,
attention should again be paid to the spirit of the Convention
the aim of which, according to the Preamble, is to overcome
difficulties in regard to the application of certain clauses of
the Peace Treaty of Lausanne and of Declaration No. IX
annexed thereto, and to facilitate the application of these
clauses. The terms of Article I of the Final Protocol should
also be noted; for that article, which provides for the coming
into force of some articles of the Agreement immediately
after its signature and before ratification, accentuates the
urgency attaching to the carrying out of the provisions of
the Agreement of Athens.

In the Court’s opinion,.the foregoing considerations clearly
indicate the spirit underlying the various international instru-
ments relating to the exchange of Greek and Turkish popula-
tions and defining the réle allotted to the Mixed Commission in
the carrying out of the terms of these instruments. The Court
considers that due importance must be attached to this spirit
in order to arrive at a correct interpretation of . Article IV
of the Final Protocol annexed to the Agreement of Athens.

For the purposes of this interpretation, it may be well once
more to give im extenso the terms. of that article:

“Les questions de principe présentant quelque impor-
tance et qui pourraient surgir au sein de la Commission

3
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 20

mixte à l’occasion des attributions nouvelles que lui
confère l'Accord signé ce jour et qu'elle n’avait pas à la
conclusion de ce dernier sur la base des actes antérieurs

x

fixant sa compétence, seront soumises 4 Varbitrage du
président du Tribunal arbitral gréco-turc, siégeant a
Constantinople. Les sentences de l'arbitre seront obli-
gatoires.”

[Translation by the Registry.]

“Any questions of principle of importance which may
arise in the Mixed Commission in connection with the
new duties entrusted to it by the Agreement signed
this day and which, when that Agreement was concluded,
‘It was not already discharging in virtue of previous
instruments defining its. powers, shall be submitted for
arbitration to the President of the Greco-Turkish Arbitral
Tribunal sitting at Constantinople. The arbitrator’s awards
shall be binding.”

In the eyes of the Court the meaning of this text is clear
although, no doubt, a more satisfactory formula might have
been found. Jt should, in particular, be noted that the
article contains no express provision designed to settle the
question by whom or when the questions with which the
instrument deals may be referred to the President of the
Greco-Turkish Mixed Arbitral Tribunal. But from the very
silence of the article on this point, it is possible and natural
to deduce that the power to refer a matter to the arbitrator
rests with the Mixed Commission when that body finds itself
confronted with questions of the nature indicated.

For, according to its very terms, Article IV of the Final
Protocol expressly contemplates questions which may arise
within the Mixed Commission ; there can, therefore, be no doubt
that only questions arising in the course of the deliberations
of the Commission are contemplated. But, that being so, it
is clear—having regard amongst other things to the principle
that, as a general rule, any body possessing jurisdictional
powers has the right in the first place itself to determine
the extent of its jurisdiction—that questions affecting the
extent of the jurisdiction of the Mixed Commission must be
settled by the Commission itself without action by any other
body being .necessary. |

Article IV of the Final Protocol lays down that in the case
of questions of principle of some importance arising in connection
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 21

with the new duties which were entrusted to. the Commission
by the Agreement of Athens, and which, when that Agree-
ment was concluded, it was not already discharging in virtue
_of previous instruments defining its powers, such questions
shall be submitted to the President of the Greco-Turkish
Mixed Arbitral Tribunal for decision, and are not, therefore,
to be settled by the Commission itself. Thus, Article IV of
the Final Protocol provides for the special reference of ques-
tions of principle of some importance to a tribunal other
than the Mixed Commission and one which is regarded as better
qualified than the latter to decide upon the merits of such
questions of principle. That is the whole import of Article IV,
and its scope is precisely this and no more.

According to the interpretation given above of Article IV
of the Final Protocol, the right of reference can, however,
only belong to the Mixed Commission; for it is a matter of
determining the extent of its own competence. It follows
logically that the Mixed Commission itself must also decide
whether the various conditions required to make such refer-
ence possible are fulfilled; and it is simply necessary to add
that, whatever the legal nature of these conditions may
be, their appreciation and the decision whether they are
duly fulfilled, both of which are left to the absolute discretion
of the Commission, undoubtedly fall within the category of
questions naturally arising in the course of the Commission’s
deliberations.

In this connection it should be observed that the question
whether a given matter is one of principle, and especially
whether it is of some importance, is essentially a question
of appreciation, and that it must therefore, in the nature of
things, be left to the decision of the Mixed Commission
itself, which, being acquainted with the many and various
matters coming before it, is alone in a position to say
whether a given question does or does not fulfil the
conditions mentioned in Article IV. This being so, if the
Commission, after having freely considered the matter, comes
to the conclusion that the question at issue is not of the
nature contemplated by Article IV of the Final Protocol, it
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 22

must itself decide that question; only if the Commission
considers that the requisite conditions for the reference of the
question to the arbitrator are present is it the duty of that
body to refer it to him. This would only not hold good if :
the article contained a provision imposing this duty, for
instance, on the States which signed the Final Protocol, on
the individual members of the Commission, or on a group of
such members, or a provision authorizing them to refer a
matter to the arbitrator. But no such provision is to be
found in the article.

The decision as to the presence of the conditions required
for the reference of a given question to the arbitrator must
be taken by the Mixed Commission, which must apply the
general rule governing the performance of its duties; if
consequently there exists between the members of the Com-
mission a difference of opinion as to whether these con-
ditions have or have not been fulfilled, the Commission
is to decide this point and the question whether it will refer
the matter to the President of the Greco-Turkish Mixed
Arbitral Tribunal, by a majority vote. As regards the arbi-
trator, once he is satisfied that a question submitted to him
has been referred to him by a decision of the Mixed Com-
mission, he must decide this question and he may not revert
to a consideration of the question of the presence of the
conditions required by Article IV of the Final Protocol. This -
appears from the actual terms of the article, which provides
for two clearly differentiated jurisdictions, one to decide
whether the conditions required for the reference to the
arbitrator of a question of principle of some importance are
or are not fulfilled, the other to give judgment on this
question of principle on its merits, once it has been estab-
lished that the required conditions aïe fulfilled: Accordingly,
the Court considers that a negative conflict of jurisdiction
cannot arise between the Mixed Commission and the arbitrator.

According to the terms of Article IV of the Final Protocol,
the questions of principle contemplated shall be submitted
to the President of the Greco-Turkish Mixed Arbitral Tribunal
“for arbitration’. The Court attributes no special importance
to the use of the word “arbitration” in the article, but
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 23

it considers it not a very happy way of expressing the
idea underlying the article. For in any event there can be
no question of an arbitration except in the broadest sense
of the expression, as the characteristics of arbitration properly
so called are certainly not present in this case. In the
first place, there are no Parties to bring their dispute before
the tribunal, seeing that, as has been explained above, the
Commission is composed of individual members and not of
two delegations representing the contracting States between
which the three neutral members must arbitrate ; the reference
to the arbitrator of questions of principle of importance which
arise within the Commission is not confined to the case where
there is a difference of opinion amongst the members of the
Commission; for though it is true that as a general rule the
reference of a question to the arbitrator will doubtless result
from such difference of opinion, it. is also true that such
reference may be decided upon, even if all members of the.
Commission are agreed as to the solution which, in their
opinion, should be given to the question of principle which
has arisen.

The Greek Government has sought to show that Article IV
of the Final Protocol constitutes an arbitration clause and
that such a clause inserted in an international convention
always implies an arbitral tribunal to which, unless expressly
provided otherwise, only States themselves may refer a matter
and before which they alone may appear as Parties. The
conclusion would be correct if the premiss were so; but the
Court cannot accept the Greek Government’s view in this
respect.. Not only have the terms used in Article IV nothing
. in common with those of arbitration clauses properly so called,
but also all that has been stated above in regard to the
conditions in which questions of the kind under consideration
may arise, and in regard to the fact that the duty of
applying the treaty provisions is reserved to the Mixed Com-
mission, is foreign to the nature of an arbitration between States
concerning disputes which may arise between them regarding
the manner in which each of them applies a treaty provision.
Except for the word “arbitration’’ to which, for the reasons
already given, no decisive importance is to be attached, there
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 24

is nothing in the text of Article IV which justifies its consi-
deration as an arbitration clause.

The Court has already indicated the spirit underlying all
the international instruments concerning the exchange of
Greek and Turkish populations, including the Final Protocol
of the Agreement of Athens of December ist, 1926 ; it now
observes that Article IV of this Protocol is undoubtedly itself
framed in the same spirit. It follows, in the opinion of the
Court, that the restriction placed by that article on the
general powers of the Mixed Comimission cannot constitute
an impediment to the fulfilment by the latter of the important
duties assigned to it, but must be construed in such a way
as to accelerate and facilitate the progress made by that body
with its work. Speed must be regarded as an essential factor
in the work of the Mixed Commission, both in the interest
of the populations with which its work is concerned and in
that of the Greek and Turkish Governments.

Now, as the Mixed Commission is mainly an administrative
body, its members are not necessarily in the first place jurists ;
although, as indicated above, it exercises a somewhat wide
measure of jurisdictional powers, it is not necessarily the most
suitable body for the settlement of legal questions of principle
of some importance. This is undoubtedly why the Final
Protocol deprives the Commission of power to decide such
questions and confers such power upon the President of the
Greco-Turkish Mixed Arbitral Tribunal. It is possible that the
Final Protocol was also inspired by the following consideration :
the Greco-Turkish Mixed Arbitral Tribunal being the tribunal
generally possessing jurisdiction in matters of liquidation, it
would be possible, by giving the President of that Tribunal
power to decide questions of principle of importance which
may arise within the Mixed Commission, to secure a measure
of consistency as between the decisions of the Mixed Com-
mission, which, as has been seen, is also competent to some
extent in matters of liquidation, and those of the Greco-
Turkish Mixed Arbitral Tribunal.
| OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 25

On the basis of the foregoing considerations, the Court
feels obliged to observe that it is wrong to seek to attribute
either to one of the members or to a group of Greek or
Turkish members of the Mixed Commission, or again to one
of the States signatories of the Final Protocol, the right
to refer a question to the arbitrator, with a view to obtaining
from him a decision, at all events as to whether a given
question is to be regarded as a question of principle of some
importance. Such a contention in fact is incompatible not
only with the terms of Article IV of the Final Protocol, but
also with the spirit which, as has been already pointed out,
underlies all the relevant international instruments.

Even leaving aside considerations based on the spirit of
these international instruments, the same result is arrived at,
for an individual member or a group among the Greek’ or
Turkish members within the Commission has no power to take
action outside the Commission, and the same applies as
regards the neutral members. This would still hold good even
if all the Greek or all the Turkish members of the Com-
mission could be regarded as constituting governmental delega-
tions within it, a conception which has however already been
rejected by the Court; for to accord to. individual members :
of an organization constituted as a corporate body any right
to take action of any kind outside the sphere of proceedings
within that organization, would be clearly contrary to an
accepted principle of law. In the absence of an express pro-
vision, therefore, it is impossible to accept such an abnormal
state of things. |

In this connection, another observation of some importance
should be made: the situation of the States signatory to the
Final Protocol is altogether singular as regards matters con-
cerning the exchange of Greek and Turkish populations ; this
singularity obviously arises from the special nature of the
Convention of Lausanne concerning the exchange of popula-
tions, as well as of Declaration No. IX of Lausanne and the
Agreement of Athens. For, according to the provisions of
these instruments, it does not rést with the contracting States
themselves to apply and carry out, each for its own part and
in the exercise of its sovereign rights, the clauses governing
OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 26

the matter in question ; the application and carrying out of
these clauses are entrusted as a whole to the Mixed Commission
which acts in the interests of the two contracting States.
In so doing it is incumbent upon it to endeavour to ensure
that the application and carrying out shall be as speedy and
regular as possible. It is only within the Mixed Commission
that a difference of opinion can arise, between the members
of that body, as to the interpretation of the provisions of
the Convention and Agreement which it is its duty to apply
and carry out, a difference of opinion which, according to
the rules governing the work of the Commission, must be
settled by a majority of votes, neither of the contracting
States having the right to intervene as such in the work of
the Commission. But, the application of Article IV of the
Final Protocol of the Agreement of Athens is simply tant-
amount to the application by the Mixed Commission itself
of a provision governing its work.

If, on the contrary, the right to refer a question to the
arbitrator were to be attributed either to an individual member
or to a group amongst the Greek or Turkish members of
the Commission, or lastly to one of the States signatory to
the Final Protocol, it would follow that either of these States,
. either directly or through members of the Mixed Commission
of its nationality, could cause to be submitted to the procedure
contemplated in Article IV of the Final Protocol questions,
selected according to its wishes, such as, not being questions
of principle and not being of any importance, should neces-
sarily fall within the immediate jurisdiction of the Mixed
Commission. But the result of this would undoubtedly be, .
contrary to the spirit of all the relevant instruments and of
the Final Protocol itself, to impede the progress of the work.
of the Commission and to cause delays in the carrying out
of the task entrusted to it.
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 27

FOR THESE REASONS,

The Court, unanimously,

is of opinion

that to the question submitted to it as formulated at the

beginning of this advisory opinion, the following answer
should be given:

(x) It is for the Mixed Commission for the Exchange of
Greek and Turkish Populations alone to decide whether the
conditions enumerated in Article IV of the Final Protocol
annexed to the Agreement concluded at Athens on December rst,
1926, between the Greek and Turkish Governments, for the
submission of the questions contemplated by that article to the
President of the Greco-Turkish Mixed Arbitral Tribunal sitting
at Constantinople, for arbitration, are or are not fulfilled.

(2) The conditions contemplated by the said Article IV
having been fulfilled, the right to refer a question to the
arbitrator contemplated by that article belongs to the Mixed
Commission alone.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-eighth
day of August, nineteen hundred and twenty-eight, in -two
copies, one of which is to be deposited in the archives of
the Court, and the other to be forwarded to the Council of
the League of Nations.

(Signed) D. ANZILOTTI,
President.

(Signed) À. HammarsxjOLp,
Registrar.
